Citation Nr: 0633541	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-03 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  There is no competent medical evidence relating the 
veteran's current bilateral hearing loss disability to his 
military service or the one-year presumptive period 
thereafter.

2.  The veteran's claimed tinnitus did not manifest during 
service and is not casually or etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for bilateral hearing 
loss.  38 U.S.C.A. 
§§ 101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.6, 
3.303, 3.304, 3.307, 3.309 (2005).

2.  Service connection is not warranted for tinnitus.  38 
U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 
3.304, (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  In letters of October 2002 
(hearing loss) and January 2004 (tinnitus), VA provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims of service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate regarding these two elements, there is 
no prejudice to the veteran in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA medical records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim and the veteran was given such an examination.  The 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  A remand or further development of 
this case would serve no useful purpose.  VA has satisfied 
its duties to inform and assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted. will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159(b) (2005).



Hearing Loss and Tinnitus

The veteran claims that service connection is warranted for 
bilateral hearing loss.  He testified that he worked with 
heavy weapons, particularly a 75 mm recoilless rifle, for the 
most part without ear protection, and that this exposure 
caused his current hearing loss.  The veteran testified that 
he recalled a definite ringing immediately after coming off 
the firing range during service.  He noted that he could not 
date the onset of the ringing, but that he recalled 
experiencing it as far back as he could remember after 
service.  He also reported tinnitus following a surgical 
procedure in 1991.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).

This evidence shows that the veteran has met the first of the 
three elements to establish service connection for bilateral 
hearing loss and tinnitus.  When examined by VA in January 
2004, the veteran received a diagnoses of bilateral normal to 
moderately severe sensorineural loss bilaterally and 
tinnitus.  The audiometric findings meet the requirements for 
impaired hearing under 38 C.F.R. § 3.385 (2005).  

The veteran has also met the second requirement of service 
connection.  The veteran has testified that he was exposed to 
loud noise in service.  His military specialty number and 
title was that of fire crewman with an infantry unit; noise 
exposure can be presumed.  

The veteran's claim for service connection for bilateral 
hearing loss and tinnitus fails because the only evidence of 
record that addresses the question of whether there is a 
nexus between the current disability and the in-service 
disease or injury is 


negative evidence against his claim.  The only medical 
evidence discussing the origins and diagnoses of bilateral 
hearing loss and tinnitus is the January 2004 VA audio 
examination.  The audiologist reviewed the veteran's claims 
folder and opined that the veteran's bilateral hearing loss 
and tinnitus were not related to the veteran's military 
service.  This examiner indicated that he had reviewed the 
veteran's claim folder.  The folder contains service medical 
records which include reports of audiometric testing 
conducted on service entrance in April 1964 and on separation 
examination in September 1967.  Both reports indicate normal 
findings as defined by VA law and neither mention complaints 
of tinnitus.  See 38 C.F.R. § 3.385.  Other VA records dated 
in the early 1990s do not show complaints of or treatment for 
hearing loss or tinnitus.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Organic diseases 
of the nervous system, including high frequency sensorineural 
hearing loss, may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent within the first year following active service.  
38 C.F.R. §§ 3.307, 3.309 (2005).  Accordingly, if 
sensorineural hearing loss were manifest to a degree of ten 
percent within a year of separation from service, service 
connection would be warranted.  Here, the record contains no 
evidence that high frequency sensorineural hearing loss was 
diagnosed within one year of the veteran's separation from 
service.  

Although the veteran clearly believes that his bilateral 
hearing loss and tinnitus are related to his military 
service, his statements are not competent evidence to 
establish any such relationship.  Because the veteran is not 
shown to be a medical professional, he is not competent to 
make a determination that his hearing loss is related to his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In short, there is no medical evidence relating the veteran's 
bilateral hearing loss and tinnitus to any event or injury in 
service or to the one-year presumptive period 


thereafter.  The veteran's contentions regarding the origin 
of his hearing loss and tinnitus have been considered in 
light of the lack of such reports in his service medical 
record as well as a lack of treatment for these complaints 
for many years after service.  This lack of evidence to 
support his statements weighs against his claim.  
Accordingly, the preponderance of the evidence shows that the 
veteran's bilateral hearing loss was not the result of any 
event in active service.


ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


